


Exhibit 10.52

 

GT Solar Incorporated

243 Daniel Webster Highway

Merrimack, New Hampshire 03054

 

EMPLOYMENT AGREEMENT AMENDMENT FOR CODE SECTION 409A

 

December 31, 2008

 

David W. Keck

191 Kelsey Lane

Butte, MT 59701

 

Dear Mr. Keck,

 

This letter agreement (the “Amendment”) shall amend the Employment Agreement,
dated as of April 12, 2006, as amended by that letter agreement dated
January 16, 2007 (as so amended, the “Employment Agreement”), between you (the
“Executive”) and GT Equipment Technologies, Inc. (now known as GT Solar
Incorporated, the “Company”).  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement. 
Except as modified by this Amendment, the Employment Agreement shall remain in
full force and effect, and this Amendment shall not serve in any manner as a
waiver or a novation of the Executive’s duties or obligations under the
Employment Agreement; provided, that in the event that any provision in this
Amendment conflicts with the Employment Agreement or any other agreement,
policy, plan or arrangement between the Executive and the Company, the terms of
this Amendment shall govern.

 

You agree and acknowledge that notwithstanding any other provision of the
Employment Agreement to the contrary, the Employment Agreement is hereby amended
as follows:

 

1.                                       Section 3(b) of the Employment
Agreement is amended and restated in its entirety as follows:

 

“(b)                           Bonus.  The Executive shall be eligible during
each twelve (12) months of the Term (“Bonus Period”) to receive a cash bonus
(“Bonus”) calculated as Eight Thousand Dollars ($8,000.00) for each One Million
Dollars ($1,000,000) in confirmed bookings by the Company from the sale of
silicon production equipment and related engineering services (“Bonus Sales”)
during a given twelve month Bonus Period for which a Bonus is calculated,
provided that the combined amount payable for Base Salary and Bonus during any
twelve month Bonus Period shall not exceed One Million Five Hundred Thousand
Dollars ($1,500,000).  Bonuses will be payable as follows for sales for which a
Bonus is payable:  (i) fifteen percent (15%) upon the Company’s receipt of the
customer deposit for such sale, (ii) forty-five percent (45%) upon shipment of
the equipment that is the subject of such sale, and (iii) forty percent (40%)
upon final payment by the customer of the remainder of the purchase price for
such sale.  Any payments payable to Executive

 

--------------------------------------------------------------------------------


 

pursuant to this Section 3(b) shall be paid to Executive (X) only if Executive
is employed by the Company on the last day of the Company’s calendar quarter
during which the triggering event described in clauses (i), (ii), (iii) or
(iv) of the preceding sentence occurred, and (Y) in the calendar quarter
immediately following the calendar quarter in which such triggering event
occurred.”

 

2.                                       Section 3(b) of the Employment
Agreement is amended and restated in its entirety as follows:

 

“(c) Long-Term Incentive. The Executive shall be considered for equity awards by
GT Solar International, Inc., the Company or such other company established by
the Company as the operating entity for the development and sale of silicon
production equipment and related engineering services, subject to approval of
the Board.”

 

3.                                       Section 4(d) of the Employment
Agreement is amended by inserting the following new paragraph immediately
preceding the second to last paragraph of such Section:

 

“Any payment or benefit contemplated under Section 4(d)(i) or (ii) shall be
subject to the Release delivered pursuant thereto having been executed and no
longer subject to revocation, in each case within 60 days of the Termination
Date.”

 

4.                                       Clause (iii) of Section 4(d)(i) of the
Employment Agreement is amended and restated in its entirety as follows:

 

“cash severance payments equal in the aggregate to the Executive’s annual Base
Salary at the time of termination, payable in twelve (12) equal monthly
installments beginning as provided in Section 4(f) below and delayed as required
in Section 5 below; and”

 

5.                                       Clause (iv) of Section 4(d)(ii) of the
Employment Agreement is amended and restated in its entirety as follows:

 

“cash severance payments equal in the aggregate to six (6) months of the
Executive’s Base Salary at the time of termination, payable in six (6) equal
monthly installments beginning as provided in Section 4(f) below and delayed as
required in Section 5 below; and”

 

6.                                       A new Section 4(f) is added to the
Employment Agreement as follows:

 

“Once the Release described in Section 4(d)(i) or (ii) is executed and no longer
subject to revocation then the following shall apply:

 

(i)                                     To the extent any cash payment or
continuing benefit to be provided under Section 4(d)(i) or (ii) is not “deferred
compensation” for purposes of Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), then such payment or benefit shall commence upon the first
scheduled payment date immediately after the date the Release is executed and no
longer subject to

 

2

--------------------------------------------------------------------------------


 

revocation (the “Release Effective Date”).  The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon the Termination Date, and any payments made
thereafter shall continue as provided herein.  The delayed benefits shall in any
event expire at the time such benefits would have expired had such benefits
commenced immediately following the Termination Date.

 

(ii)                                  To the extent any cash payment or
continuing benefit to be provided under Section 4(d)(i) or (ii) is “deferred
compensation” for purposes of Code Section 409A, then such payments or benefits
shall be made or commence upon the sixtieth (60) day following the Termination
Date.  The first such cash payment shall include payment of all amounts that
otherwise would have been due prior thereto under the terms of this Agreement
had such payments commenced immediately upon the Executive’s termination of
employment, and any payments made thereafter shall continue as provided herein.”

 

7.                                       A new Section 5 is added to the
Employment Agreement as follows:

 

“Section 5.  Section 409A Compliance.

 

(a)                                  The intent of the parties is that payments
and benefits under this Agreement comply with Code Section 409A, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.  In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on the Executive by Code Section 409A or damages for failing to comply
with Code Section 409A.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”

 

(c)                                  Notwithstanding any other payment schedule
provided herein to the contrary, if the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then each of the following shall apply:

 

(i)                                     With regard to any payment that is
considered deferred compensation under Code Section 409A payable on account of a
“separation from service,” such payment shall be made on the date which is the
earlier of (A) the expiration of the six (6)-month period measured from the date
of such “separation from service” of the Executive, and (B) the date of the
Executive’s death (the “Delay Period”) to the extent required under Code
Section 409A.  Upon the expiration of the Delay

 

3

--------------------------------------------------------------------------------


 

Period, all payments delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to the Executive in a lump sum, and all remaining payments
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein; and

 

(ii)                                  To the extent that any benefits to be
provided during the Delay Period is considered deferred compensation under Code
Section 409A provided on account of a “separation from service,” and such
benefits are not otherwise exempt from Code Section 409A, the Executive shall
pay the cost of such benefits during the Delay Period, and the Company shall
reimburse the Executive, to the extent that such costs would otherwise have been
paid by the Company or to the extent that such benefits would otherwise have
been provided by the Company at no cost to the Executive, the Company’s share of
the cost of such benefits upon expiration of the Delay Period, and any remaining
benefits shall be reimbursed or provided by the Company in accordance with the
procedures specified herein.

 

(d)                                 To the extent that any agreement provides
for the reimbursement of expenses or the provision of in-kind benefits that
constitute “non-qualified deferred compensation” under Code Section 409A, the
following shall apply: (i) all expenses or other reimbursements under an
agreement shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by the
Executive; (2) any right to reimbursement or in kind benefits is not subject to
liquidation or exchange for another benefit; and (3) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(e)                                  For purposes of Code Section 409A, the
Executive’s right to receive any installment payment pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.

 

(f)                                    Notwithstanding any other provision of
this Agreement to the contrary, in no event shall any payment under this
Agreement that constitutes “deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A.”

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

 

 

GT SOLAR INCORPORATED

 

 

 

 

 

/s/Brian P. Logue

 

 

 

 

 

By: Brian P. Logue

 

 

Its: Vice President-Human Resources

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

/s/ David W. Keck

 

 

 

 

 

David W. Keck

 

 

 

 

 

 

 

 

Date: December 31, 2008

 

 

 

[Signature Page to 409A Amendment]

 

--------------------------------------------------------------------------------
